Stallcup, C.
Section 18 of our Code of Civil Procedure provides that the court may, in furtherance of justice, amend any pleading by adding or striking out the name of any party, or by correcting a mistake in any ■ other respect. Section 81 provides that the court shall, in every stage of an action, disregard any error or defect in the pleadings or proceedings which shall not affect the substantial rights of the parties, and that no judgment shall be affected or reversed by reason thereof. The order for the said amendment, and the denial of the said motion for nonsuit, were warranted by these provisions.
*183The said letter to appellee was a sufficient warrant for him to deal with the agent, Cline, in the surveying of these lands, as one vested with full authority therein; and any private instructions limiting such authority, not communicated to appellee, were properly excluded. Story, Ag. § 127; Higgins v. Armstrong, 9 Colo. 38. The fact that the services rendered by appellee were in his capacity of county surveyor in no way diminished his rights in this action.
This action was for a recovery of the reasonable value of the services rendered in surveying the lands described. There was some conflict in the evidence, but there was evidence to sustain the findings of the court of the value of the services, ánd that the services were rendered in compliance with the request made, and directions given by the agent, Cline. The judgment should be affirmed.
Eising and De France, CC., concur.
Per Curiam.
For the reasons assigned in the foregoing opinion the judgment of the superior court is affirmed.

Affirmed.